Citation Nr: 0118809	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  96-37 957	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



INTRODUCTION

The veteran served on active duty from June 1965 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) following rating decisions by the RO in August 1995.  

The Board previously denied a claim of service connection for 
PTSD in January 1986.  Consequently, the Board has 
characterized the current claim as a claim to reopen; in 
other words, whether new and material evidence has been 
presented sufficient to reopen the previously denied claim.  
See 38 C.F.R. §§ 3.156(a), 20.1100, 20.1105 (2000).  


FINDINGS OF FACT

1.  On August 5, 1995, the RO denied the veteran's claims of 
service connection for PTSD and tinnitus.  Notice of the 
denial was mailed to the veteran on August 9, 1995.

2.  On August 10, 1995, the RO confirmed its denial of 
service connection for PTSD.  Notice of this action was 
mailed to the veteran on August 11, 1995.

3.  A notice of disagreement with the denials was received 
from the veteran on August 18, 1995.

4.  A statement of the case was mailed by the RO to the 
veteran on June 18, 1996.

5.  A substantive appeal was not received from the veteran 
until September 19, 1996.


CONCLUSION OF LAW

The veteran is statutorily barred from appealing the 1995 RO 
decisions which denied service connection for PTSD and 
tinnitus.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 20.200, 20.202, 20.302(b), 20.303 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board "consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal."  
38 C.F.R. § 20.200 (emphasis added).  The Substantive Appeal 
can be set forth on a VA Form 9 (Appeal to the Board of 
Veterans' Appeals) or on correspondence specifically 
identifying the issues appealed and setting out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction (AOJ).  38 C.F.R. § 20.202.  
To be considered timely, the Substantive Appeal must be filed 
within 60 days from the date that the AOJ mails the statement 
of the case to the appellant or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed.  38 C.F.R. § 20.302(b).  
Additionally, an extension for filing a Substantive Appeal 
may be granted on motion filed prior to the expiration of the 
time limit described above.  38 C.F.R. § 20.303.  If the 
claimant fails to file a Substantive Appeal in a timely 
manner, and fails to timely request an extension of time, 
"he is statutorily barred from appealing the RO decision."  
Roy v. Brown, 5 Vet.App. 554, 556 (1993).  Cf. Rowell v. 
Principi, 4 Vet.App. 9 (1993).  

In the present case, the Board finds that the veteran did not 
timely file either a Substantive Appeal or a request for an 
extension of time to do so.  Given that the notices of the 
1995 denials were mailed to the veteran on August 9 and 
August 11, 1995, and because a statement of the case was 
issued on June 18, 1996, the veteran had until August 17, 
1996, (60 days after issuance of the statement of the case) 
to file either a Substantive Appeal or a request for an 
extension of time.  

The RO received a letter from the veteran's representative on 
June 20, 1996, but the letter did not contain any specific 
arguments relating to errors of fact or law made by the RO in 
reaching the determinations being appealed.  In addition, the 
letter was written, not in response to the statement of the 
case, but in order to request that a statement of the case be 
issued.  Consequently, the June 1996 letter does not 
constitute a Substantive Appeal.  No document was thereafter 
received until September 19, 1996, when a VA Form 9 was 
received.  This was beyond the time period allowed by law, as 
noted above.  Additionally, there is no indication that the 
veteran timely sought an extension of time to file an appeal.  
Accordingly, the veteran is statutorily barred from appealing 
the August 1995 decisions.  Roy, supra.  

There are instances when, because additional evidence is 
received, a supplemental statement of the case must be 
issued.  If relevant evidence is received after issuance of 
the statement of the case and within the time allowed for 
filing an appeal, then a supplemental statement of the case 
is required, and the claimant will be allowed 60 days after 
issuance of the supplemental statement of the case to perfect 
an appeal.  VAOPGCPREC 9-97 (Feb. 11, 1997).  Nevertheless, 
in the veteran's case, there does not appear to have been any 
relevant evidence received after issuance of the June 1996 
statement of the case and before August 17, 1996.  The Board 
must therefore dismiss the appeal.

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, which became effective during the 
pendency of this case.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099-2100 (2000); see also Holliday 
v. Principi, 14 Vet. App. 280 (2001).  

Under the Act, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  In this case, neither the veteran nor his 
representative has identified any source of relevant 
documentation that could further aid in the resolution of 
this case regarding the timeliness of a substantive appeal.  
Further evidentiary development does not seem to be possible 
with respect to the jurisdictional question before the Board 
and it thus falls to the Board to address this case, which it 
has done.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1361 (1998).


ORDER

The appeal is dismissed.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

